                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ENGLANTINA GJELAJ, as Personal
Representative of the Estate of ALFRED
PASHKO SHQUTAJ,

      Plaintiff,                                      Case No. 18-11709
                                                      Hon. Denise Page Hood
v.

SEVEN BROTHERS PAINTING, INC.,
G.B.S. SCAFFOLDING SERVICE, CORP.,
and 7 BROTHERS CONTRACTING, LLC,

      Defendants.
                                                 /

                   ORDER DENYING WITHOUT PREJUDICE
                    PLAINTIFF’S MOTION FOR PARTIAL
                    SUMMARY JUDGMENT [ECF No. 105]

     Plaintiff has filed a Motion for Partial Summary Judgment against Defendant

Seven Brothers Painting, Inc. ECF No. 105. The Motion for Partial Summary

Judgment was fully briefed, and a hearing on it was held on April 24, 2019. At the

conclusion of the April 24, 2019 hearing, the Court: (a) continued the matter until June

18, 2019; (b) permitted limited ESI discovery; and (c) allowed the parties to file

supplemental briefs on or before June 11, 2019. Each party filed a supplemental brief,

and the Court held a hearing on June 18, 2019. In the interim, Plaintiff filed an

Emergency Motion for ESI Discovery Sanctions; ESI Spoliation Sanction; Ex-Parte

Retained Expert Communication Sanctions; Protective Order; and Award Attorney
Fees and Costs Sanctions (“Motion for Sanctions”). ECF No. 140.

     In its Motion for Partial Summary Judgment, Plaintiff asks the Court to rule, as

a matter of law, whether Alfred Shqutaj was an employee of Seven Brothers Painting,

Inc. Despite the parties’ extensive briefing of the Motion for Partial Summary

Judgment and the Motion for Sanctions, the Court finds that there is not sufficient

evidence regarding Plaintiff’s employment status and that certain additional discovery

is necessary. For those reasons, the Court denies without prejudice Plaintiff’s Motion

for Partial Summary Judgment pending the completion of discovery, including the

third party expert’s review to be conducted pursuant to this Court’s Order Holding in

Abeyance Plaintiff’s Motion for Sanctions. See ECF No. 158. Upon the completion

of discovery or such earlier time as the Court may order, Plaintiff may refile a motion

for (partial) summary judgment.

     Accordingly,

     IT IS ORDERED that Plaintiff’s Motion for Partial Summary Judgment [ECF No.

105] is DENIED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                                              s/Denise Page Hood
                                              United States District Court Judge
Date: September 25, 2019




                                          2
